Rose, J.
This is an action on the 5,000-dollar fidelity or surety bond of Thomas S. Mains, cashier of the Citizens Bank of Stuart, an insolvent corporation. Edíwin H. Luikart, receiver, is plaintiff. Mains and his surety, the American Surety Company, are defendants. The pleadings, issues and evidence are similar to those in the cases of Luikart v. Flannigan, ante, p. 901, and Luikart v. Flannigan, p. 908, post. The liability of defendants for the actionable losses to the bank is the same in the three cases. The surety is the same in all. There was a judgment herein in favor of plaintiff for $6,239.58, from which defendants appealed, and it is affirmed for the reasons stated in the opinion in the first of the cases cited. Since plaintiff recovered in each case a judgment for the identical losses sustained in all, payment of the principal and interest in one case and payment of the costs in the three cases will satisfy all of the judgments. A fee of $100 for services of plaintiff’s attorneys on appeal herein is allowed and will be taxed as costs.
. Affirmed.